Citation Nr: 1225419	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  09-42 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability secondary to service-connected bilateral knee disabilities.  

2.  Entitlement to service connection for bilateral hip disability secondary to service-connected bilateral knee disabilities.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1978.  He also had reserve service in the Army Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2011).  In this regard, the Veteran should be provided with another VA examination in connection with his claims for service connection and additional records development should be undertaken.  

The Veteran asserts that he has a lumbar spine disability and bilateral hip disability caused or aggravated by his service-connected bilateral knee disabilities.  

Treatment records and examination reports confirm that the Veteran has bilateral hip degenerative joint disease as well as lumbar spine degenerative changes.  Radiculopathy and a possible herniated disk have also been noted.  These records also reflect that the Veteran has a leg length discrepancy, right knee varus deformity, and an antalgic gait.  

Treatment records suggest that the Veteran's lower back pain began in the mid 1990's.  For example, during private treatment in August 1996, the Veteran reported that he had been having low back pain for the past 8 months to a year.  It is noted that in March 2003, the Veteran told his private physician that while at work in August 1996 he twisted and felt a pop in his low back area.  Since that time he had low back and left lower extremity pain.  

The hip problems appear to have started around the mid to late 1990's.  For example, during private treatment in November 1999, the Veteran complained of left hip pain for the last 2 years; he also complained of low back pain.  The physician opined that the low back and left hip pain was primarily mechanical by length discrepancy of his lower extremities.  

The Veteran was afforded a VA joints examination in November 2008.  After a review of the relevant history and X-rays, and an examination, the examiner diagnosed bilateral hip mild degenerative joint disease and lumbar spine degenerative disc disease.  The examiner opined that these disabilities are unrelated to the service-connected knee conditions as the medical literature does not support the contention that degenerative joint disease of the knees causes or aggravates lumbar spine degenerative disc disease or minimal hip degenerative joint disease.  

A December 2009 VA physical therapy note indicates that the Veteran has severe varus deformity of the right knee and an altered gait.  The report further noted that the Veteran had functional shortened right leg and extra load on his hips and lumbar spine from the knee.  The note is signed by a physical therapist and cosigned by a physician.  

In March 2010, a private physician examined the Veteran and diagnosed bilateral hip discomfort.  The physician noted that the hip discomfort was probably secondary to degenerative wear about the lower lumbar spine.  

The Veteran was afforded another VA examination in July 2010.  After a review of the relevant history and X-rays, and an examination, the examiner diagnosed bilateral hip degenerative joint disease and lumbar spine degenerative change.  The examiner opined that these disabilities were age related and not caused by or aggravated by the service-connected knee condition.  He explained that he had not seen any studies that support the contention that disability to the hips and spine could be caused by stress and overuse of these areas because of extremities being favored during walking and other activities.  He noted that a study by Merchant and Dietz in the Journal of Bone and Joint Surgery in 1989 looked at the long term outcome of an angular deformity of a weight bearing bone and found no increased incidence of knee pain or radiographic changes, even in patients with large angular deformities in the weight bearing leg.  In addition, the examiner noted that the preponderance of data regarding overuse of a joint such as that in moderate runners showed no increased risk of arthritis and in fact that this may have a protective effect to the joint.  Lastly, the examiner noted that the Veteran's gait was only mildly antalgic and would not be sufficient to affect other joints.  

After VA obtained the most recent medical opinion in this case, a September 2011 rating decision higher disability granted higher ratings for the service-connected degenerative arthritis of the right knee and the degenerative joint disease of the left knee.  The apparent worsening of the service-connected knee disabilities may have bearing on an opinion regarding a disability being caused or aggravated by the knee disabilities.  As such, the Veteran should be scheduled for another VA examination and an opinion should be obtained regarding whether the Veteran has current lumbar spine and/or bilateral hip disabilities that are caused or aggravated by his service-connected knee disabilities.  Specific instructions to the examiner are detailed below.  

Since the Board has determined that another VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

The September 2011 rating decision also indicates that treatment records from the VA Medical Center in Madison, Wisconsin dating from January 2010 to July 2011 were reviewed in connection with granting higher disability ratings for service-connected knee disabilities.  These records are not in the claims file.  As they may be relevant to the instant claims, these records should be associated with the Veteran's claims file.  Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file relevant treatment records from the VA Medical Center in Madison, Wisconsin dating since January 2010.

2.  Then, schedule the Veteran for an appropriate VA examination(s) to determine if his current lumbar spine and bilateral hip disabilities are related to his service-connected bilateral knee disabilities.  A copy of this Remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  The examiner is asked to confirm in the examination report that all paper and electronic records were available for review.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide opinions as to the following: 

(a.) Is it at least as likely as not (50 percent probability or greater) that the current lumbar spine disability (diagnosed a lumbar spine degenerative disk disease (DDD)) is caused by the Veteran's service-connected knee disabilities?

(b.) Is it at least as likely as not (50 percent probability or greater) that the current lumbar spine disability (diagnosed as lumbar spine DDD) is aggravated (permanently worsened) by the Veteran's service-connected knee disabilities?

(c.) Is it at least as likely as not (50 percent probability or greater) that the current hip disability (diagnosed as bilateral hip degenerative joint disease (DJD)) is caused by the Veteran's service-connected knee disabilities?

(d.) Is it at least as likely as not (50 percent probability or greater) that the current hip disability (diagnosed as bilateral hip DJD) is aggravated (permanently worsened) by the Veteran's service-connected knee disabilities?

The examiner should discuss the Veteran's leg length discrepancy, varus deformity, and antalgic gait in formulating the opinion.  A thorough rationale for all opinions expressed must be provided.  

3.  After the development requested above has been completed to the extent possible, the entire record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


